Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 line 3, “(1)	educes or increases” should read “(1)	reduces or increases”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 6, claims 1 and 6 recite the limitation “Using as learning data … data relating to materials”. It is unclear what material is intended to be used as learning data. For example, the data could be related to the material of the charge or some other distinct material.
For the purpose of substantive examination, Examiner will consider data that is related to the type or quality of some material as being the claimed data relating to materials.
Claims 2-5 and 7-9 are rejected by virtue of dependency from at least claim 1.
Regarding claim 5, claim 5 recites the limitation, “The furnace as claimed in claim 1” in the first line. There is insufficient antecedent basis for this limitation in the claim, as claim 1 is directed to a furnace control system, per se.
For the purpose of substantive examination, Examiner will consider claim 5 as citing a furnace comprising the furnace control system of claim 1.
	Regarding claim 7, claim 7 recites the limitation, “The furnace control method as claimed in claim 5” as well as further method steps. This is inconsistent with claim 5, which recites “The furnace as claimed in claim 1”. As presently recited, it appears claim 7 is drawn to a method while claim 5, from which it depends, is drawn to an apparatus; therefore, it is unclear as to whether claim 7 is directed towards an apparatus or a method. 
	Regarding claim 8, claim 8 recites the limitation, “The furnace combustion control method as claimed in claim 5” as well as further method steps. Similar to claim 7, this is inconsistent with claim 5, which recites, “The furnace as claimed in claim 1”. As presently recited, it appears claim 8 is drawn to a method while claim 5, from which it depends, is drawn to an apparatus; therefore, it is unclear as to whether claim 8 is directed towards an apparatus or a method.
	Regarding claim 9, claim 9 recites the limitation, “The furnace control method as claimed in claim 5” as well as further method steps. Similar to claims 7 and 8, this is inconsistent with claim 5, which recites, “The furnace as claimed in claim 1”. As presently recited, it appears claim 9 is drawn to a method while claim 5, from which it depends, is drawn to an apparatus; therefore, it is unclear as to whether claim 9 is directed towards an apparatus or a method.
Examiner’s Note
	It appears as though claims 7 and 9 referencing “The furnace control method” as well as claim 8 referencing “The furnace combustion control method” may all incorrectly cite claim 5 as the claim from which they depend. Claim 6 is directed to a furnace combustion control method as referenced in claim 8 and potentially attempted to be referenced in claims 7 and 9 (though the exact terminology was not used). Therefore, if Applicant amends claims 7-9 to depend from claim 6, they would likely be rejected using substantially the same rationale as currently applied to claims 2-4, respectively.
Claim Interpretation
	Claim 1 recites the limitation “intelligent information processing technology”. Regarding this limitation, Paragraph 10 of the 7/31/2020 specification states, “Examples of "intelligent information processing technology" include machine learning, deep learning, reinforcement learning, and deep reinforcement learning, etc. There is no particular limitation on machine learning, deep learning, reinforcement learning, and deep reinforcement learning algorithms, and conventional algorithms may also be used”. Therefore, “intelligent information processing technology” given the broadest reasonable interpretation in light of the specification, may at least encompass the embodiment of a learning algorithm.
	Claims 4 and 9 recite the limitations, “learning data” and “training data”. Regarding these limitations, figure 3 describes examples of each. Therefore, “learning data” and “training data” given the broadest reasonable interpretation in light of the drawings, may at least encompass the embodiments including the examples shown in figure 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rheker (US 20110154949 A1) in view of Rostamian et al. (EP 3499161 A1), hereinafter Rostamian.
Regarding claim 1, Rheker teaches a furnace control system (Paragraph 38, “Another aspect of the present invention provides a device for carrying out the method according to the invention, comprising a control means which is suitable and intended to carry out the method according to the invention”), and
	A combustion control unit (Figure 1, control means 19) which controls furnace combustion (Paragraph 49, “In the control means 19, the fuel volume flow rate is controlled by means of a fuel line 20 and the oxidant volume flow rate is controlled by means of an oxidant line 21, which lead to the burner 4”, i.e. controlling furnace combustion).
But fails to teach having a flammable gas quantity of state calculation unit which calculates a flammable gas quantity of state corresponding to prediction factor data using a quantity of state estimation model for flammable gas originating in volatile organic compounds produced using intelligent information processing technology using as learning data past data relating to furnaces, data relating to materials, and data relating to exhaust gases, and
a combustion control unit which controls furnace combustion on the basis of the flammable gas quantity of state calculated by the flammable gas quantity of state calculation unit.
	However, Rostamian teaches a furnace control system having a flammable gas quantity of state calculation unit (Paragraph 14, “the process parameters measured and received by the control system and included in the numerical model further include a flue gas exit temperature”, which in the context of Rheker directly correlates with the flammable gas quantity of state) which calculates a flammable gas quantity of state corresponding to prediction factor data using a quantity of state estimation model for flammable gas originating in volatile organic compounds produced using intelligent information processing technology (Paragraph 22, “the step of generating the recommended future operation and recommend timing thereof includes accessing a database storing past melting process parameters and executing a learning algorithm on said past melting process parameters” Thus, within the scope of modified Rheker, the detection of flammable gas in the exhaust stream is compensated for in future operation, overcoming the time lag) using as learning data past data relating to furnaces (Figure 2b, data from previous and current melts), data relating to materials (Figure 2b, numerical simulations based on physical model of current melt), and data relating to exhaust gases (Paragraphs 14 and 18, process parameters relating to flue gas temperature and composition), and
a combustion control unit which controls furnace combustion on the basis of the flammable gas quantity of state calculated by the flammable gas quantity of state calculation unit (Paragraph 20, “the recommended future operation includes … changing the heat output of the gas burners” i.e. controlling furnace combustion).
Rheker and Rostamian are considered to be analogous to the claimed invention because they are both in the same field of furnace control systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the method of controlling a gas furnace, wherein process parameters are measured and received by the control system and used to generate recommended future operation and timing via a learning algorithm, to the furnace of Rheker. This would provide the predictable result and benefit of optimizing furnace operation to reduce energy consumption and process time, as suggested by Rostamian in Paragraph 6, “It is an object of this invention to provide a method and a control system for a gas furnace for melting metal that optimizes the melting process, in particular to reduce energy consumption and process time”.
Regarding claim 5, modified Rheker teaches the furnace as claimed in claim 1, comprising 
a main furnace body (Rheker figure 1, furnace 2), 
a burner which is provided to the main furnace body (Rheker figure 1, burner 4, provided to the furnace 2), 
an exhaust port for exhaust gas emitted from the main furnace body (Rheker figure 1, outlet 5 and Rheker paragraph 47, “The furnace 2 furthermore comprises an outlet 5, through which the exhaust gases of the combustion and oxidation processes in the furnace 2 are transferred into an exhaust gas line 6”), 
an exhaust duct (Rheker figure 1, exhaust line 6) which is provided having a certain gap away from the exhaust port (Rheker paragraph 48, “The inlet region 13 is furthermore formed with a spacing 14 from the outlet 5 of the furnace 2”, where the inlet region 13 is part of the exhaust line 6), 
a combustion region (Rheker figure 1, post combustion zone 27) in which uncombusted gas included in exhaust gas and air flowing in through the gap cause a combustion reaction inside the exhaust duct (Rheker paragraph 48, “The incoming ambient air 15 can cause the oxidation of carbon monoxide to carbon dioxide, so that the spacing acts as an air supply means. This oxidation of carbon monoxide to carbon dioxide is referred to as post combustion. It can take place in the post combustion zone 27, when the appropriate reaction conditions exist”), and 
a temperature measurement unit and/or a pressure measurement unit (Rheker figure 1, temperature sensor 16) which measures the temperature and/or pressure of the combustion region (Rheker paragraph 49, “This temperature sensor 16 is formed at a measurement point 17 in the exhaust gas line, specifically downstream of a post combustion zone 27 in the angled-off section 7 of the exhaust gas line 6, that is to say downstream of the curved section 8” Thus, the temperature sensor measures the temperature of the gas from the combustion zone 27).
Regarding claims 2 and 7, modified Rheker teaches the furnace control system as claimed in claims 1 and 5, respectively and as set forth above, wherein the furnace control unit 
(1) reduces or increases fuel supplied to a burner depending on a reference burner combustion state which is pre-set (optional limitation, see mapping to alternative (3));
(2) increases or decreases an oxidizing agent supplied to the burner depending on a reference burner combustion state which is pre-set (optional limitation, see mapping to alternative (3));
(3) decreases fuel supplied to the burner on the basis of the reference burner combustion state which is pre-set (Rostamian paragraph 20, “changing the heat output of the gas burners”, in modified Rheker, this is done by adjusting the fuel volume flow rate, as described in paragraph 9 of Rheker, “According to the present invention, the strong temperature rise in the exhaust gas, which occurs with a carbon monoxide release, is detected and a predeterminable abrupt reduction of the fuel volume flow rate to a reduced volume flow rate is subsequently carried out immediately” (emphasis added)) and/or increases the oxidizing agent supplied to the burner (Rostamian paragraph 20, “changing the heat output of the gas burners”, in modified Rheker, this is done by adjusting the oxidant volume flow, as described in paragraph 10 of Rheker, “As an alternative or in addition, the oxidant volume flow rate may be increased abruptly to a predeterminable increased volume flow rate. In this way, the oxidation of the carbon monoxide release already takes place in a controlled way in the furnace, so that a high melting power can be achieved. This makes the melting process more effective” (emphasis added));
(4) supplies the oxidizing agent to an oxidizing agent supply means which is separate from the burner (optional limitation, see mapping to alternative (3)); or
(5) reduces the fuel and oxidizing agent supplied to the burner and supplies the oxidizing agent to the oxidizing agent supply means (optional limitation, see mapping to alternative (3)) 
in accordance with the calculated flammable gas quantity of state (Within the scope of modified Rheker, the parameters are adjusted in accordance with the algorithm’s recommended operation, i.e. in accordance with the measured parameters).
Regarding claims 3 and 8, modified Rheker teaches the furnace control system as claimed in claims 1 and 5, respectively and as set forth above, having a display control unit which displays to a display unit the calculated flammable gas quantity of state as a time series graph (Rostamian paragraph 25, “… a melt optimization computing system including: … an operator interface comprising a display, configured to receive and display information outputted by the melt optimization program, including information on the change over time of predicted process parameters and at least one recommendation for executing a future operation in relation to the furnace at a recommended time” Where within the scope of modified Rheker, a process parameter would be the exhaust temperature, used to detect the presence of carbon monoxide combustion in the post combustion zone 27, figure 1 of Rheker. The format of the display being the change of a parameter over time, i.e. a time series graph demonstrated by for example figure 5 of Rostamian).
Regarding claims 4 and 9, modified Rheker teaches the furnace control system as claimed in claims 1 and 5, respectively and as set forth above, having 
a learning data generation unit which generates learning data (Rostamian paragraph 15, “process parameters measured and received by the control system and included in the numerical model further include a burner gas flow rate”. Thus, the system generates learning data for at least the “burner output (fuel, oxygen, air)” parameter, in accordance with the claim interpretation section, above, as detailed on the instant application’s figure 3), 
a training data generation unit which generates training data (Rostamian paragraph 14, “process parameters measured and received by the control system and included in the numerical model further include a flue gas exit temperature”. Thus, the system generates training data for at least the “Exhaust gas temperature (temporal change)” parameter, in accordance with the claim interpretation section, above, as detailed on the instant application’s figure 3), and
an estimation model generation unit which generates a flammable gas quantity of state estimation model using the learning data and the training data (Rostamian paragraph 22, “the step of generating the recommended future operation and recommend timing thereof includes accessing a database storing past melting process parameters and executing a learning algorithm on said past melting process parameters”. Thus, the process parameters detailed above are used to generate a recommended future operation, i.e. estimation model).
Claim 6 is rejected using substantially the same rationale as applied to claim 1, above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/               Examiner, Art Unit 3762         

/STEVEN S ANDERSON II/               Primary Examiner, Art Unit 3762